Name: 93/70/EEC: Commission Decision of 21 December 1992 on codification for the message 'Animo'
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  agricultural activity;  information and information processing;  animal product;  trade policy;  agricultural policy
 Date Published: 1993-02-02

 Avis juridique important|31993D007093/70/EEC: Commission Decision of 21 December 1992 on codification for the message 'Animo' Official Journal L 025 , 02/02/1993 P. 0034 - 0038COMMISSION DECISION of 21 December 1992 on codification for the message 'Animo'(93/70/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/65/EEC (2), and in particular Article 20 (3) thereof, Whereas in order to ensure functioning of the network on 3 December 1991 the Commission adopted Decision 91/637/EEC establishing the model for the message to be transmitted by means of the computerized network 'Animo' (3); Whereas it is necessary to ensure the rapid understanding of 'Animo' message and effectively protect animal health, to define the code to be used for merchandise referred to in point 4 of the Annex to the Decision 91/637/EEC; Whereas the presence of certain types of live animals and products in the codification foreseen by this decision does not imply as such that a message must be sent by means of the 'Animo' computerized network; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The codes to be used for merchandise referred to in point 4 first indent of the Annex to the Decision 91/637/EEC, are defined by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 14. 9. 1992, p. 54. (3) OJ No L 343, 13. 12. 1991, p. 46. ANNEX NAMES AND NUMBERS OF THE GOODS TO BE USED FOR THE ANIMO MESSAGE EQUIDAE (1) (CN code: 0101) - registered horses 21.01.01.09 - horses for breeding and production 21.01.01.01 - horses for slaughter 21.01.01.02 - horses in temporary admission 21.01.01.10 - other equidae 21.01.09 BOVINE ANIMALS (CN code: 0102) - calves under 15 days 21.02.01 - bovine animals for breeding 21.02.02 - bovine animals for production 21.02.04 - bovine animals for slaughter 21.02.03 - other bovines 21.02.09 OVINE AND CAPRINE ANIMALS (CN code: 0104) - ovine animals for breeding 21.03.02 - ovine animals for fattening 21.03.01 - ovine animals for slaughter 21.03.03 - caprine animals for breeding 21.04.02 - caprine animals for fattening 21.04.01 - caprine animals for slaughter 21.04.03 PORCINE ANIMALS (CN code: 0103) - porcine animals for breeding 21.05.02 - porcine animals for production 21.05.01 - porcine animals for slaughter 21.05.03 POULTRY (2) (CN code: 0105 or 0106) - day old poultry (20 or more units) 22.01.09 - breeding and productive poultry (20 or more unites) 22.02.09 - poultry for re-stocking supplies of game (20 or more units) 22.04.09 - poultry in lots of under 20 units 22.09.09 - slaughter poultry 22.03.09 LIVE FISH (3) (CN code: 0301) - susceptible species of fish 23.04.01.09 - other species of fish 23.04.02 CRUSTACEANS (3) (CN code: 0306) - susceptible species of crustaceans 23.04.03.09 - other species of crustaceans 23.04.04 MOLLUSCS (3) (CN code: 0307) - susceptible species of molluscs 23.04.05.09 - other species of molluscs 23.04.06 EGGS AND GAMETES OF LIVE FISH (3) (CN code: 0301) - eggs and gametes of susceptible species 23.06.01 - eggs and gametes of other species 23.06.09 HATCHING EGGS (CN code: 0407 00 11 or 0407 00 19) - hatching eggs in lots of under 20 units 41.01.01 - hatching eggs in lots of under 20 units 41.01.02 SEMEN-OVA-EMBRYOS (CN code: 0511) - semen of the bovine species 46.01.01 - semen of the porcine species 46.01.02 - semen of other species: - equine 46.01.09.01 - ovine 46.01.09.02 - caprine 46.01.09.03 - other (4) 46.01.09.99 - ova of the bovine species 46.02.01 - ova of other species: - porcine 46.02.09.01 - equine 46.02.09.02 - ovine 46.02.09.03 - caprine 46.02.09.04 - others (1) 46.02.09.99 - embryos of the bovine species 46.03.01 - embryos of other species: - porcine 46.03.09.01 - equine 46.03.09.02 - ovine 46.03.09.03 - caprine 46.03.09.04 - others (1) 46.03.09.99 OTHER MAMMALS (5) (CN code: 0106) - Primates 11.01 - Artiodactyla: Ruminants - Bovidae 11.03.01.01 - Pronghorns 11.03.01.02 - Giraffes 11.03.01.03 - True deer 11.03.01.04 - other ruminants 11.03.01.05 CamÃ ©lidae - Camels and lamas 11.03.02 Suina - Hippopotamuse 11.03.03.01 - Old world pigs or ovine 11.03.03.03 - Other suina 11.03.03.02 - Perissodactyla: - Rhinocerotidae 11.04.01 - Tapiridae 11.04.02 - Sirenia 11.05 - Hyracoidae 11.06 - Proboscidea: - African elephant 11.07.01 - Asian elephant 11.07.02 - Tubulidentata: - Aardvarks 11.08.01 - Carnivora: Felidae - Cats (6) 11.09.01 - Other felidae 11.09.02 Canidae - Dogs (1) 11.09.03 - Other canidae 11.09.04 Other carnivora - Hyaenas 11.09.05 - Viverridae 11.09.06 - Mustelidae 11.09.07 - Racoons 11.09.08 - Bears 11.09.09 - Pinnipedia: - True seals 11.10.01 - Eared seals 11.10.03 - Walruses 11.10.02 - Cetacea 11.11 - Rodentia: - Caviidae 11.12.01.01 - Hystricomoropha 11.12.01.99 - Rats and mice 11.12.02 - Other Myomorpha 11.12.02.99 - Sciuromorpha 11.12.03 - Lagomorpha: - Hares for restocking 11.12.04.01 - Other hares 11.12.04.02 - Wild rabbit 11.12.04.03 - Ochotonidae 11.12.04.04 - Pholidota 11.13 - Edentata 11.14 - Chiroptera 11.15 - Insectivora 11.16 - Dermoptera 11.17 - Marsupiala 11.18 - Monotrema 11.19 OTHER BIRDS (7) (CN code: 0106) - Anseriformes 12.16 - Apodiformes 12.06 - Apterygiformes 12.23 - Caprimulgiformes 12.07 - Caslariiformes 12.24 - Charadriiformes 12.13 - Ciconiiformes 12.17 - Coliiformes 12.05 - Columbiformes 12.11 - Coraciiformes 12.03 - Cuculiformes 12.09 - Falconiformes 12.15 - Galliformes 12.14 - Gaviiformes 12.21 - Grisiformes 12.12 - Passeriformes 12.01 - Pelecaniformes 12.18 - Piciformes 12.02 - Podicipediformes 12.20 - Procellariiformes 12.19 - Psittaciformes 12.10 - Rheiformes 12.25 - Sphenisciformes 12.27 - Strigiformes 12.08 - Struthioniformes 12.26 - Tinamiformes 12.22 - Trogoniformes 12.04 REPTILES (8) (CN code: 0106) - Squamata 13.01 - Snakes 13.02 - Crocodylia 13.04 - Testudines: - Cheloniidae 13.03.01 - Other cheloniidae 13.03.99 AMPHIBIANS (1) (CN code: 0106) - Anura: - Ranidae 14.01.01 - Other ranidae 14.01.99 - Urodela-Cryptobranchidae 14.02 - Other urodela 14.03 OTHER VERTEBRATES (1) (CN code: 0106) 19.01 INVERTEBRATES (1) (CN code: 0106) - Insects: - Queen bee 24.01.01 - Bees 24.01.02 - Silk worms 24.01.03 - Other insects 24.01.99 - Other invertebrates 24.02 ANIMAL WASTE (9) (CN code: 0511) - Non-treated high risk material 49.01 - Treated high risk material 49.02 - Non-treated low risk material 49.03 - Treated low risk material 49.04 GLANDS AND ORGANS (10) (CN code: 0510) - For the pharmaceutical processing industry 48.07.01 (1) Equidae (including zebras) or asinine species or the offspring of crossings of those species. (2) Fowl, turkeys, guinea fowl, ducks, geese, quails, pigeons, pheasants and partridges. (3) In relation to the diseases of the lists I and II of the Annex of the Council Directive 91/67/EEC. (4) Specify if the goods are consigned: (a) from and to a body, institute or centre approved by the competent authority; (b) to a zoo. (5) Specify if the animals are consigned: (a) for breeding; (b) from and to a body, institute or centre approved by the competent authority; (c) to a zoo; (d) for the movement of circus and fairground animals. (6) Specify if the animals are consignd: (a) less than three months; (b) three months or more. (7) Specify if the animals are consigned: (a) for breeding; (b) from and to a body, institute or centre approved by the competent authority; (c) to a zoo; (d) for the movement of circus and fairground animals. (8) Specify if the animals are consigned: (a) for breeding (b) from and to a body, institue or centre approved by the competent authority; (c) to a zoo; (d) for the movement of circus and fairground animals. (9) According to the definition of Article 2 paragraph 1 of Council Directive 90/667/EEC. (10) Aimed at in Commission Decision 92/183/EEC Article 1 paragraph (a).